   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                Page 1 of 9 PageID 294



                       THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 LARRY HYCHE,

        Plaintiff,

                v.                                    Case No. 3:19-CV-02450

 EQUIFAX INFORMATION SERVICES, LLC;                   Hon. Sam R. Cummings
 EXPERIAN INFORMATION SOLUTION,
 LLC; TRANS UNION, LLC; AND
 NATIONSTAR MORTGAGE, LLC,

        Defendants.


        DEFENDANTS EXPERIAN INFORMATION SOLUTIONS, INC.,
 EQUIFAX INFORMATION SERVICES LLC, AND TRANS UNION LLC’S REPLY IN
SUPPORT OF THEIR MOTION FOR JUDGMENT ON THE PLEADINGS OR, IN THE
              ALTERNATIVE, TO STAY THE PROCEEDINGS

       Earlier this year, Plaintiff’s law firm filed a string of cases against the national credit

reporting agencies (“CRAs”) and Nationstar alleging that the CRAs’ failure to include a Nationstar

mortgage account in credit reports amounted to a violation of §§ 1681e(b) and 1681i of the FCRA.

Because courts and the FTC have repeatedly instructed that CRAs’ duties apply only to

information actually reported, and not to accounts not reported, the CRAs moved to dismiss these

cases. The orders have started rolling in, and they are unanimous—Plaintiff’s theory fails. Judge

Schiltz in the District of Minnesota first rejected the theory in Desautel v. Experian Information

Solution, LLC, et al., No. 19-CV-2836 (PJS/LIB), 2020 WL 2215736 (D. Minn. May 7, 2020).

Then, Judge Brasel, also in Minnesota, rejected the theory in Krosch v. Equifax Information

Services, LLC, et al., No. 19-cv-2784 (NEB/KMM), 2020 WL 3036600 (D. Minn. June 5, 2020).

Most recently, Judge Lynn in this District squarely rejected the theory in Coyle v. Experian

Information Solutions Inc., et al., No. 3:19-CV-02645-M, 2020 WL 3052228 (N.D. Tex. June 7,
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                  Page 2 of 9 PageID 295



2020). Similarly, Your Honor rejected the same theory, albeit in a slightly different context and

brought by different lawyers, last year in Hammer v. Equifax Information Services. LLC, et al.,

No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019). Despite this, Plaintiff’s

counsel apparently remains undeterred, and continues to press these cases, forcing Defendants to

incur fees on facially implausible claims. Like the identical cases already disposed of, this case,

too, should be dismissed.

       A.      Plaintiff Fails to Plausibly Allege a Violation of 1681e(b).

               1.      There is no affirmative duty under the FCRA to report certain
                       tradelines.

       To plead a claim under § 1681e(b), Plaintiff must plausibly allege that Defendants failed

to maintain reasonable procedures to maximize accuracy when they created a consumer report

about him sent to a third party. Here, Plaintiff alleges only that Defendants’ consumer reports did

not include every possible tradeline about him, including, in particular, a tradeline with Nationstar

Bank. But because there is no affirmative duty to include every tradeline for every consumer,

merely alleging that a tradeline that exists does not appear on a consumer report does not amount

to a plausible allegation that Defendants failed to maintain reasonable procedures.

       Indeed, the Federal Trade Commission has flat out and unambiguously stated: “[c]onsumer

reporting agencies are not required to include all existing or derogatory or favorable information

about a consumer in their reports.” Statements of General Policy or Interpretations Under the Fair

Credit Reporting Act, 16 C.F.R., Subchapter F, Pt. 600, Appendix, pp. 492–519 (internal

quotations omitted); see also Fed’l Trade Comm’n, 40 Years of Experience with the Fair Credit

Reporting Act, at 67 (same). The case law is universally in accord as well. See, e.g. Childress v.

Experian Info. Sols., Inc., No. 1:12-cv-1529, 2014 WL 3740368, at *7 (S.D. Ind. July 30, 2014),

and Childress v. Experian Info. Sols., Inc., 790 F.3d 745, 747 (7th Cir. 2015) (explaining that it
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                   Page 3 of 9 PageID 296



would be unreasonable to require a consumer reporting agency to report certain additional

information that would have made the credit report “fully precise” and citing the FTC for the

notion that “consumer reporting agencies are not required to include all existing or derogatory or

favorable information about a consumer in their reports”); Davis v. Equifax Info. Servs. LLC, 346

F. Supp. 2d 1164, 1171 (N.D. Ala. 2004) (“The FCRA does not specifically require a reporting

agency to affirmatively add credit data to a report.”); Hammer v. Equifax Info. Servs. LLC, et al.,

No. 3:18-CV-1502-C, 2019 WL 7602463 (N.D. Tex. Jan. 16, 2019) (granting motion to dismiss

where allegation was only that a particular account was not reported by the CRAs); Aclys Int'l,

LLC v. Equifax, Inc., No. 2:08-CV-00954, 2010 WL 1816248, at *3 (D. Utah May 5, 2010) (“[The]

FCRA does not require credit reporting agencies to include all relevant information about an

individual, only that the information present on a credit report be accurate.”), aff'd sub nom. Aclys

Int'l v. Equifax, 438 F. App’x 689 (10th Cir. 2011); Swanson v. Central Bank & Trust Co., No.

CIV.A. 5:03-255-JMH, 2005 WL 1719363 (E.D. Ky. July 14, 2005) (holding that because “the

FCRA requires only that the information contained in a credit report be accurate,” plaintiffs’ claims

“that their credit reports were incomplete and misleading because certain information was deleted”

could not prevail); Coyle v. Experian Info. Sols., Inc., No. 3:19-CV-02645-M, 2020 WL 3052228,

at *2 (N.D. Tex. June 7, 2020) (“This Court agrees with those courts that have held that an omission

of a particular obligation from a credit report is not an FCRA violation.”). Because Plaintiff alleges

only a failure to report the Nationstar tradeline at all, he has not plausibly alleged a claim that

Defendants violated § 1681e(b) of the FCRA.

               2.      Plaintiff Fails to Allege an Inaccuracy.

       In addition to failing to allege any unreasonable procedure, Plaintiff also fails to allege that

Defendants “reported inaccurate credit information about him” to a third party. This, too, dooms
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                    Page 4 of 9 PageID 297



his claim. See Norman v. Experian Info. Sols., Inc., No. 3:12-CV-128-B, 2013 WL 1774625, at

*4 (N.D. Tex. Apr. 25, 2013) (citing Washington v. CSC Credit Servs. Inc., 199 F.3d 263, 267 n.3

(5th Cir. 2000) (“In order to pursue a cause of action based upon a willful or negligent violation

of 15 U.S.C. § 1681e(b), the report sought to be attacked must be inaccurate.”); see also McDonald

v. Equifax Inc., No. 3:15-CV-3212-B, 2017 WL 879224, at *6 (N.D. Tex. Mar. 6, 2017); Saunders

v. Equifax Info. Servs. LLC, No. 16-CV-00525-LY, 2017 WL 3940942, at *4 (W.D. Tex. Aug. 3,

2017). Because claims under 15 U.S.C. § 1681e(b) must be premised on inaccurate information

actually “reported” by a CRA, Plaintiff cannot state a claim under § 1681e(b) for a tradeline that

is not reported by the CRA. See, e.g., Hammer v. Equifax Info. Servs. LLC, No. 3:18-CV-1502-C,

2019 WL 7602463, at *2 (N.D. Tex. Jan. 16, 2019); see Coyle v. Experian Info. Sols., Inc., No.

3:19-CV-02645-M, 2020 WL 3052228, *at 2 (N.D. Tex. June 7, 2020)

        Plaintiff’s Opposition concedes this requirement, but argues that the failure to report the

Nationstar account was a materially misleading omission. (Opp. at 9-12.) To get there, Plaintiff

mischaracterizes case law that stands for the unremarkable and irrelevant premise that it could be

considered materially misleading for a CRA to fail to report certain information about a particular

tradeline if that tradeline is being reported in the first place. In other words, the case law Plaintiff

cites stands for the premise that if a CRA reports a tradeline, then the reporting of that tradeline

should be complete and not misleading. See, e.g. Koropoulos v. Credit Bureau, Inc., 734 F.2d 37,

38 (D.C. Cir. 1984) (reporting that a debt was referred to collections but failing to report that the

same debt had been later paid could be misleading); Doe v. Sterling Infosystems, Inc., 2015 U.S.

Dist. LEXIS 188913, at *17 (C.D. Cal. Dec. 21, 2015) (holding that a CRA’s report that plaintiff

was convicted of a felony, when he had only been found guilty of a misdemeanor, runs afoul of

the accuracy requirement in 1681e(b)). But the case law does not, as Plaintiff misleadingly
    Case 3:19-cv-02450-C Document 43 Filed 06/22/20                               Page 5 of 9 PageID 298



suggests, stand for the premise that not reporting a tradeline at all (as is the case here) can create

an inaccuracy.

         Other cases cited by Plaintiff cannot save his Complaint either, as they involve actual

allegations about errors in procedures. For example, in Shaunfield v. Experian Information

Solutions, Inc., 991 F. Supp. 2d 786, 798 (N.D. Tex. 2014), the Court was confronted with a

situation where, due to an alleged internal error, the CRAs were creating two different reports for

the plaintiff, one filled with inaccurate data and one that included virtually no data. This procedural

error was enough for the court to find that the plaintiff had sufficiently alleged a claim against the

CRAs, and the Court found the allegation that there were two different reports created “in itself”

sufficient to allege a claim of inaccuracy. Id. Similarly, in Wharram v. Credit Services Inc., 2004

WL 1052970 (D. Minn. March 12, 2004), the court found a possible fact dispute related to a CRA’s

decision to simply wholesale delete an account upon receipt of a dispute. That, too, is hardly

analogous. 1

         Here, the Complaint does not allege that Defendants reported some, but not all, of the

relevant information related to the Nationstar tradeline. Instead, Plaintiff alleges only that the

tradeline was not reported whatsoever. That is not, as a matter of law, an allegation of an




         1
           While not relevant here, it is worth noting that Wharram is an outlier decision that would almost certainly
be decided differently today. That case involved a situation where the consumer had entered into a contract with the
furnisher allegedly requiring the furnisher to report a debt to the CRA’s in a certain way, and there was a dispute as
to whether consideration had been provided by the consumer to the furnisher. Id. at *1. Since that decision fifteen
years ago, a body of case law has developed, starting with the First Circuit in 2008, making it clear that CRA’s
cannot be liable for failing to resolve underlying legal disputes between consumers and furnishers like that at issue
in Wharram. See DeAndrade v. Trans Union LLC, 523 F.3d 61, 68 (1st Cir. 2008) (whether consumer was
responsible for mortgage was “not a factual inaccuracy that could have been uncovered by a reasonable
reinvestigation, but rather a legal issue that a credit agency [] is neither qualified nor obligated to resolve under the
FCRA”); Carvalho v. Equifax Information Services, LLC, 629 F.3d 876, 892 (9th Cir. 2010) (“Because CRAs are ill
equipped to adjudicate contract disputes, courts have been loath to allow consumers to mount collateral attacks on
the legal validity of their debts in the guise of FCRA reinvestigation claims”); Wright v. Experian Info. Solutions,
Inc., 805 F.3d 1232, 1242 (10th Cir. 2015) (same); Humphrey v. Trans Union LLC, 759 F. App’x 484, 488 (7th Cir.
2019) (same); Hunt v. JPMorgan Chase Bank, Nat'l Ass'n, 770 F. App'x 452, 458 (11th Cir. 2019) (same).
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                   Page 6 of 9 PageID 299



inaccuracy in the tradeline data reported. See Desautel v. Experian Info. Sols., LLC, et al., No. 19-

CV-2836 (PJS/LIB), 2020 WL 2215736, at *3 (D. Minn. May 7, 2020) (“As a general matter, a

CRA has no obligation to include a tradeline on a credit report. Put differently, a credit report is

not ‘inaccurate’ or ‘materially misleading’ simply because it does not mention a particular

tradeline.”); Krosch v. Equifax Info. Servs., LLC, et al., No. 19-cv-2784 (NEB/KMM), 2020 WL

3036600, at *4 (D. Minn. June 5, 2020) (same). This case presents the same question as was

presented in Hammer, Coyle, Desautel, and Krosch, and it should be dismissed for the same reason.

       B.      Defendants are required to reinvestigate only information contained in
               Plaintiff’s file.

       Section § 1681i expressly governs disputes of “the completeness or accuracy of any item

of information contained in a consumer’s file.” 15 U.S.C. § 1681i(a)(1)(A) (emphasis added).

Here, although Plaintiff concedes that the Nationstar account was an “item of information” that

was not contained in his credit report, Plaintiff makes the conclusory and erroneous statement that

the Nationstar account was “contained in Plaintiff’s consumer file” at the time of the dispute. (Opp.

at 14) (emphasis added). Plaintiff’s reference to his consumer file rather than his consumer report

is a distinction without a difference, as the Nationstar account was not in Plaintiff’s file or report

at the time of the dispute. Because the account at issue here was not contained in Plaintiff’s file,

Plaintiff has not pleaded a claim under § 1681i. See Desautel v. Experian Info. Sols., LLC, et al.,

No. 19-CV-2836 (PJS/LIB), 2020 WL 2215736, at *5 (“Section 1681i(a)(1)(A) requires a CRA to

conduct a reasonable reinvestigation only when a consumer disputes ‘the completeness or accuracy

of any item of information contained in a consumer’s file at a consumer reporting agency.’ A CRA

has no duty to reinvestigate the completeness or accuracy of information that is not contained in

its file.”) (emphasis in original); Krosch v. Equifax Info. Servs., LLC, et al., No. 19-cv-2784

(NEB/KMM), 2020 WL 3036600, at *5 (D. Minn. June 5, 2020) (same) .
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                 Page 7 of 9 PageID 300



       In addition, because there is no plausibly alleged inaccuracy in the reporting itself in any

event, as described above, the reinvestigation claim fails for that reason as well. See Norman,

2013 WL 1774625, at *4 (N.D. Tex. Apr. 25, 2013); McDonald, 2017 WL 879224, at *6 (N.D.

Tex. Mar. 6, 2017).

       Thus, Plaintiff’s contention that the “reasonableness of a CRA’s investigation is properly

left to the jury” is irrelevant. (Opp. at 17.) As explained, because the Nationstar account was not

contained in Plaintiff’s consumer file, and because there is no plausibly alleged inaccuracy in the

reporting itself, the reinvestigation provision of the FCRA is not triggered and Plaintiff’s claim

fails as a matter of law. See Hammer, No. 3:18-CV-1502-C, 2019 WL 7602463 at *2 (dismissing

Plaintiff’s Section 1681(i) claim because Plaintiff did not adequately allege that his consumer

report included inaccurate information).

       C.      Plaintiff’s Claim that Defendants Willfully violated the FCRA Must Be
               Dismissed.

       It is a fanciful notion that a CRA’s failure to report all accounts that exist regarding a

particular consumer could amount to a willful violation of the FCRA. That is especially true where

Defendants’ regulator has told them, repeatedly, that they have no such obligations. Plaintiff

comes nowhere near alleging a willful violation of the FCRA, and his claims in that regard must

be dismissed. Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 70, n. 20 (2007) (“[w]here . . . the

statutory text and relevant court and agency guidance allow for more than one reasonable

interpretation, it would defy history and current thinking to treat a defendant who merely adopts

one such interpretation as a knowing or reckless violator. Congress could not have intended such

a result for those who followed an interpretation that could reasonably have found support in the

courts, whatever their subjective intent may have been.” ).

       D.      CONCLUSION
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                  Page 8 of 9 PageID 301



       For the foregoing reasons, Defendants’ Motion for Judgment on the Pleadings should be

granted, and Plaintiff’s Complaint should be dismissed in its entirety with prejudice as to

Defendants. In the alternative, the case should at the very least be stayed.

Respectfully submitted June 22, 2020.

                                              /s/ Molly J. Russell
                                              Molly J. Russell
                                              Texas Bar No. 24118518
                                              mrussell@jonesday.com
                                              Jones Day
                                              2727 N. Harwood St.
                                              Dallas, TX 75201
                                              Telephone: (214) 969-5016
                                              Facsimile: (214) 969-5100

                                              Counsel for Defendant Experian Information
                                              Solutions, Inc.

                                              /s/ Anna K. Olin
                                              Anna K. Olin
                                              State Bar No. 24102947
                                              CLARK HILL STRASBURGER
                                              901 Main Street, Suite 6000
                                              Dallas, Texas 75202
                                              Tel: (214) 651-4300 Telephone
                                              Fax: (214) 651-4330
                                              anna.olin@clarkhillstrasburger.com

                                              Attorney for Equifax Information Services LLC

                                              /s/ Sarah Sublett
                                              Sarah Sublett
                                              Texas State Bar No. 24062788
                                              QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                              6900 Dallas Parkway, Ste. 800
                                              Plano, TX 75024
                                              Telephone: (214) 560-5450
                                              Facsimile: (214) 871-2111
                                              ssublett@qslwm.com

                                              Attorney for Trans Union LLC
   Case 3:19-cv-02450-C Document 43 Filed 06/22/20                   Page 9 of 9 PageID 302



                    CERTIFICATE OF SIGNATURE REQUIREMENTS

       I hereby certify that counsel for Equifax Information Services, LLC and Trans Union, LLC

have consented for their signatures to be included on this filing.

                                              /s/ Molly J. Russell
                                              Molly J. Russell


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 22, 2020, I caused the foregoing to be electronically filed

with the clerk of court for the U.S. District Court for the Northern District of Texas, by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of record, a true and

correct copy of the foregoing instrument and all attachments.

                                                 /s/ Molly J. Russell
                                                 Molly J. Russell
